Citation Nr: 1219642	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-19 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

This appeal arose before the Board of Veterans' Appeals (Board) from a January 2008 rating action from the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO) that continued the noncompensable evaluation assigned to the Veteran's bilateral hearing loss disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, following a review of the Veteran's claims folder, the Board has determined that a remand is necessary.  While the delay is regrettable, it is required in order to ensure the Veteran's right to due process.

In July 2008, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, on which he checked the box indicating that he wanted to appear at a hearing before the Board at the RO (i.e., a Travel Board hearing).  This form included his address on [redacted].  This was a different address than that noted on his Notice of Disagreement (NOD), and to where his Statement of the Case (SOC) was sent:  [redacted]. 

In August 2008, the RO sent the Veteran correspondence, at the [redacted] address, acknowledging his request for a Travel Board hearing.  In November 2008, the Veteran's representative indicated that, after discussing it with the Veteran, he wished to withdraw his request for a Travel Board hearing; in the alternative, however, he requested a local hearing at the RO.  

A VA examination conducted in January 2009 included a notation of the [redacted] address, the same address to which his Supplemental Statement of the Case (SSOC) was sent.  On January 6, 2009, the RO sent correspondence to the Veteran advising him that a VA examination was being scheduled; this was sent to the [redacted].  

The record includes an April 6, 2009 VA Form 119, Report of Contact.  The author indicated that a call was reportedly placed to the Veteran in order to ascertain whether he would report to a scheduled Travel Board.  The individual who answered the telephone only spoke Spanish; another individual, whose identity was unknown, took the telephone and indicated that this was not the number for the Veteran.  Interestingly, this form noted that the Veteran's address was on [redacted].  The Board is unsure of the provenance of this address; there is no notification from the Veteran advising the RO that this was now his address.

On May 6, 2009, the RO sent the Veteran correspondence to enquire as to whether he had any additional evidence to submit prior to the conduct of his hearing.  This was sent to the [redacted] address and was subsequently returned as undeliverable.  On June 1, 2009, the RO sent to the [redacted] address notification of the time, date, and location of his scheduled hearing.  "Vet did not show for hearing" was handwritten on the bottom of this notification letter.

Based on the above, it is unclear to the Board whether the Veteran ever received proper notification of his scheduled hearing.  The notification was never sent to the [redacted] address, the last address provided by the Veteran (on his VA Form 9) and to which other correspondence has been sent.  Significantly, the only mail ever returned as undeliverable had been sent to the [redacted] address, the address to which the notification of his hearing had been sent.  Therefore, the Board finds that the Veteran should be afforded another opportunity to report to a local hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a local hearing before a hearing officer at the RO.  The RO should send notification to the [redacted] address noted on the Veteran's VA Form 9.  If the Veteran fails to report, the record must indicate whether the notification letter was returned as undeliverable.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


